Citation Nr: 1103905	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  00-01 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an initial rating higher than 30 percent for 
residuals of a back disability with disc disease.

4.  Whether the reduction in the disability rating for residuals 
of a back disability with disc disease from 30 percent to 20 
percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
from June 1998, April 2003, and December 2009 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Offices (RO) in 
St. Louis, Missouri and Montgomery, Alabama.  In the June 1998 
decision, the RO denied entitlement to service connection for a 
heart disability.  

In the April 2003 decision, the RO granted service connection for 
residuals of a back disability with disc disease and assigned an 
initial disability rating of 20 percent, effective January 3, 
1996.  Jurisdiction over the Veteran's claims has remained with 
the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at an August 2001 
hearing at the RO (Travel Board hearing) with regard to the issue 
of entitlement to service connection for a cardiac disability.  A 
transcript of that hearing has been associated with his claims 
folder.

In December 2001, the Board remanded the issue of entitlement to 
service connection for a cardiac disability for further 
development.

In January 2004, the RO increased the initial rating to 30 
percent for residuals of a back disability with disc disease, 
effective September 25, 2003.

In February 2005, the Board remanded the issue of entitlement to 
service connection for a cardiac disability for further 
development.

The RO proposed to reduce the initial disability rating for 
residuals of a back disability with disc disease from 30 percent 
to 20 percent in an October 2008 rating decision.  In the 
December 2009 rating decision, the RO reduced the disability 
rating from 30 percent to 20 percent, effective September 25, 
2003.  

The Veteran testified before the undersigned at an August 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

The issue of entitlement to service connection for a 
dental disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for cardiac and 
left hip disabilities and entitlement to a higher initial rating 
for residuals of a back disability with disc disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO reduced the rating 
for residuals of a back disability with disc disease from 30 to 
20 percent, effective September 25, 2003; the 30 percent rating 
had been in effect for more than five years.

2.  The Veteran was not a federal employee at the time of his 
September 1986 retirement, he stopped receiving Worker's 
Compensation benefits in September 2000, and the provisions of 
38 C.F.R. § 3.708 (b) (2010) do not affect a Veteran's underlying 
disability rating.

3.  The Veteran was not provided with specific notice of the 
reasons for the rating reduction.


CONCLUSION OF LAW

The reduction of the rating for residuals of a back disability 
with disc disease from 30 percent to 20 percent was not 
warranted.  38 C.F.R. §§ 3.105(h), 3.344, 3.708(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in restoring the 
initial 30 percent rating for residuals of a back disability with 
disc disease, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).



Analysis

Where a reduction or discontinuance of benefits is warranted by 
reason of information received concerning income, a proposal for 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons, therefor, and will be given 60 
days for the presentation of additional evidence to show that the 
benefits should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
adverse action will be taken and the award will be reduced or 
discontinued effective as specified under the provisions of 
§§ 3.500 through 3.503 of this part.  38 C.F.R. § 3.105(h).

The circumstances under which a disability rating may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).

Where VA has reduced a Veteran's rating without observing 
applicable laws and regulation, such a rating is void ab initio 
and the Court will set it aside as not in accordance with the 
law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a), (b).  That regulation provides that rating agencies 
will handle cases affected by a change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  The 
provisions of 38 C.F.R. § 3.344(c) specify that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more).

Where a rating reduction was made without observance of law, the 
reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, supra at 595.

The Board notes that the provisions of 38 C.F.R. § 3.105(e) 
pertaining to rating reductions are generally not applicable to 
staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 
(2007).  In O'Connell, the United States Court of Appeals for 
Veterans Claims (Court) explained that in the context of staged 
ratings, requiring VA to first assign the higher disability 
rating and then halt adjudication in order to follow the 
provisions of 38 C.F.R. § 3.105(e) "would not further the 
underlying purpose" of that section.  Hence, the Court held that 
the notice requirements of 38 C.F.R. § 3.105(e) are not 
applicable to staged ratings before the Board.  Id. at 93-94.

The provisions of 38 C.F.R. § 3.344, do not apply to reductions 
in staged ratings.  The assignment of an initial rating is a 
retroactive action, while the regulation applies to prospective 
actions.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); see 
Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 
F.3d 1331 (Fed. Cir. 2009). 

Unlike the situation in O'Connell, Singleton and Reizenstein, the 
rating reduction in this case is prospective in nature because it 
results in a reduction in a rating that had already been in 
existence.  

The rating reduction for the back disability was proposed in an 
October 2008 rating decision and implemented in the December 2009 
rating decision, effective September 25, 2003.  

The 30 percent rating for residuals of a back disability was 
assigned in the January 2004 rating decision.  The effective date 
for that award was September 25, 2003.  As the disability rating 
was reduced to 20 percent in the December 2009 rating decision, 
the 30 percent disability rating was in effect for more than five 
years and the provisions of 38 C.F.R. § 3.344(a), (b), therefore, 
apply.  The RO did not consider the provisions of 38 C.F.R. 
§ 3.344(b), (c).

The rating reduction was based on evidence that the Veteran was 
in receipt of worker's compensation benefits for his lower back 
disability and a finding that he could not receive concurrent 
workers compensation and VA compensation for the same disability.  
Where a veteran is entitled to compensation from the Office of 
Workers' Compensation Programs (OWCP) based on civilian 
employment and is also entitled to compensation under laws 
administered by VA for the same disability, he will elect which 
benefit he will receive.  On or after September 13, 1960, an 
award cannot be approved for payment of compensation or 
dependency and indemnity compensation concurrently with 
compensation from OCWP and, in such instances, an election to 
receive benefits from either agency is final.  There is no right 
of reelection.  38 C.F.R. § 3.708(b)(1).  There is no prohibition 
against payment of benefits from OWCP concurrently with other 
benefits administered by VA when such benefits are not based on 
the same disability.  38 C.F.R. § 3.708(b)(2).

However, the heading of 38 C.F.R. § 3.708, which reads "Federal 
Employees' Compensation," and the references to OWCP suggest 
that the regulation's provisions are only applicable when dealing 
with an employee of the federal government.  Here, the Veteran 
was employed with Goodyear Tire and Rubber Company at the time he 
retired in 1986 due to his back disability.  Thus, as the 
Veteran's employment did not constitute federal employment, the 
provisions of 38 C.F.R. § 3.708 do not appear to apply in this 
case.

Nevertheless, even if the provisions of 38 C.F.R. § 3.708 were 
construed as being applicable, the rating reduction for the 
Veteran's service-connected back disability was nonetheless 
improper for several reasons.  

First, the October 2008 rating decision which proposed to reduce 
the rating only provided a general statement that regulations 
prohibited the simultaneous payment of Worker's Compensation and 
VA disability compensation for the same disability.  The Veteran 
was never provided with the specific provisions of 38 C.F.R. 
§ 3.708 or otherwise given detailed notice as to why his benefits 
would be reduced due to receipt of Worker's Compensation or any 
other reason (e.g. improvement of his disability) in accordance 
with 38 C.F.R. § 3.105(h). 

Second, 38 C.F.R. § 3.708 appears to apply only to the specific 
amount of compensation that a veteran is entitled to receive and 
not whether he is entitled to a specific disability rating.  In 
other words, a veteran can be assigned any appropriate rating, 
but must elect to receive either VA compensation benefits or 
Worker's Compensation Benefits.  

A November 2008 letter from Liberty Mutual reveals that the 
Veteran was no longer receiving Worker's Compensation benefits as 
of September 2000.  In other words, he was no longer in receipt 
of such benefits as of the effective date of the 30 percent 
rating in September 2003.

The RO stated in its reduction decision that the decision to 
grant a 30 percent rating had been in error.  It did not; 
however, find that the grant constituted clear and unmistakable 
error or consider or discuss the laws and regulations regarding 
findings of clear and unmistakable error.  

If a rating decision was the product of clear and unmistakable 
error, a new decision will be issued as if the erroneous decision 
had not been made.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2010).  The grant of the 30 percent rating was based 
on medical evidence that was reasonably interpreted as showing a 
back disability warranting a 30 percent rating.  As just 
discussed, the Veteran's previous receipt of workers compensation 
benefits did not render the grant of a 30 percent rating clearly 
and unmistakably erroneous.  The evidence does not show a clear 
and unmistakable error in the grant of the 30 percent rating.

The reduction in the Veteran's rating was not in accordance with 
applicable laws and regulations.  The reduction was void ab 
initio, and the 30 percent rating is restored.  



ORDER

The rating reduction for residuals of a back disability with disc 
disease was improper and the initial 30 percent rating is 
restored, effective September 25, 2003; the appeal is granted. 



REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's medical records reveal that he has been diagnosed 
as having various cardiac disabilities.  For example, an August 
2005 VA discharge summary indicated diagnoses of angina, mitral 
valve replacement, coronary artery disease, and hypertension.

Furthermore, the Veteran has reported on various occasions, 
including during a March 1999 examination at Cardiology 
Associates of Gadsden (Gadsden), during the August 2001 hearing, 
in a June 2009 statement (VA Form 21-4138), and during the August 
2010 hearing that he experienced cardiac symptoms in service and 
that such symptoms have continued ever since that time.  
Specifically, he reported that he experienced such symptoms as 
shortness of breath and chest tightness prior to discharge and 
that he was diagnosed as having rheumatic fever in service, that 
he was diagnosed as having heart problems immediately after 
service, and that he has experienced fatigue and other cardiac 
related symptoms ever since service. Furthermore, he has reported 
and the evidence reflects a long history of hypertension, noted 
as a 30 year history in the March 1999 examination report from 
Gadsden.

The Veteran was afforded a VA cardiology examination in June 
2003.  He was diagnosed as having longstanding hypertension, 
status post mitral valve replacement with excision of the 
anterior mitral valve leaflet for significant symptomatic mitral 
regurgitation with evidence of left ventricular outflow tract 
obstruction.  The examiner who conducted the examination opined 
that the Veteran's mitral valve replacement was not a result of 
previous infections which were noted in his military records in 
1968.  She reasoned that the Veteran's cardiac problems were not 
a pattern expected to be seen secondary to rheumatic fever and 
that surgical description did not include any evidence of 
rheumatic fever or rheumatic valvular disease.

The June 2003 examination is inadequate because the examiner did 
not consider the Veteran's reports of cardiac symptoms in service 
and ever since that time in formulating her opinion.   A medical 
opinion is inadequate if it does not take into account the 
Veteran's reports of symptoms and history (even if recorded in 
the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 
(2007).  

Furthermore, the examiner's opinion only addressed the diagnosed 
mitral valve replacement and no opinions were provided as to the 
etiology of any of the other currently diagnosed cardiac 
disabilities.  

The requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the Veteran's claim 
for service connection was received in March 1996, even if the 
disability is currently in remission.  McClain v. Nicholson, 21 
Vet. App. 319 (2008).  

In its February 2005 remand, the Board noted the inadequacies of 
the June 2003 VA examination and instructed the AOJ to provide 
the Veteran's claims file to the examiner who conducted the 
examination.  The examiner was instructed to opine as to whether 
the Veteran's hypertension and coronary artery disease had their 
onset in service, were manifested to a compensable degree within 
one year of discharge from service, or were related to rheumatic 
fever.

In March 2007, the examiner who conducted the June 2003 VA 
examination reviewed the Veteran's claims file.  Her initial 
opinion appears to state that it was likely ("at least as likely 
as not") that based on the evidence there was hypertension and 
coronary artery disease with onset in service or within a year of 
discharge.  She reasoned, however, that based on accepted medical 
information neither hypertension nor coronary artery disease were 
related to rheumatic fever.  She then provided a contradictory 
opinion that neither hypertension nor coronary artery disease 
were related to rheumatic fever, and that neither disability was 
present in service or within a year of discharge.

The March 2007 opinion is also inadequate because the examiner 
did not acknowledge or consider the Veteran's reports of cardiac 
symptoms in service and in the years since.   Dalton, 21 Vet. 
App. at 23.  Furthermore, the opinion is at best confusing and 
contradictory.

Thus, a remand is unfortunately again required to afford the 
Veteran a new VA cardiology examination to obtain adequate 
opinions as to the etiology of his cardiac disabilities.  

As for the claim for a higher initial rating for residuals of a 
back disability with disc disease, for disabilities evaluated on 
the basis of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to 
functional impairment.  The United States Court of Appeals for 
Veterans Claims (Court) has instructed that in applying these 
regulations VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or flare 
ups.  Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The Veteran was afforded a VA examination in February 2010 to 
determine the current severity of his service-connected lower 
back disability.  The ranges of thoracolumbar spinal motion were 
reported.  It was also noted that there was pain associated with 
spinal range of motion, however it is unclear at what point in 
the range of motion pain began.  Furthermore, it was not reported 
whether there was any additional range of motion loss due to 
weakened movement, excess fatigability, or incoordination. 

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The (VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

During the August 2010 hearing, the Veteran testified that he had 
received treatment at the VA Medical Center in Birmingham, 
Alabama (VAMC Birmingham) and the VA Community Based Outpatient 
Clinic in Gadsden, Alabama (CBOC Gadsden) for his back disability 
within 2 to 3 months prior to the hearing.  The most recent VA 
treatment records in the Veteran's claims file are dated in 
November 2009.  Thus, it appears that there may be additional VA 
treatment records that have not yet been obtained.  VA has a duty 
to obtain any such relevant records. 38 U.S.C.A. 5103A(b),(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In the January 2004 rating decision, the RO denied entitlement to 
service connection for a left hip disability.  In a February 2004 
letter, the Veteran referred to his "appeal" for a higher 
rating for his hip.  The Veteran's statement is properly 
considered a notice of disagreement with the denial of service 
connection for a left hip disability in the January 2004 rating 
decision.  A statement of the case has not been issued as it 
relates to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The 
Board is required to remand this issue for issuance of the 
necessary statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the 
case as to the issue of entitlement to 
service connection for a left hip 
disability.  This issue should not be 
certified to the Board unless a 
sufficient substantive appeal is 
submitted.

2.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for cardiac and lower back disabilities 
from VAMC Birmingham and CBOC Gadsden from 
November 2009 to the present.
  
3.  After any additional treatment records 
are obtained and associated with the 
Veteran's claims file, schedule him for a 
VA cardiology examination, preferably with 
an examiner who has not yet examined the 
Veteran, to determine the etiology of his 
current cardiac disability.  All indicated 
tests and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's currently 
diagnosed cardiac disabilities had their 
onset in service or in the year immediately 
after service, are related to the Veteran's 
in-service cardiac symptoms, or are 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for cardiac symptoms 
in the Veteran's service treatment records 
cannot, standing alone, serve as the basis 
for a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports, including those 
of in-service cardiac symptoms and a 
continuity of symptomatology, must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

4.  After any additional treatment records 
are obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to evaluate the severity of 
the service-connected lower back 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of thoracolumbar spinal motion 
should be reported in degrees.  The 
examiner should note the point (in 
degrees), if any, at which pain occurs.  
The examiner should also provide an opinion 
as to whether there is additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.
The examiner should also specify the nerves 
affected by the lower back disability and 
provide an opinion as to the severity of 
any associated paralysis, neuritis or 
neuralgia.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service-connected lower back 
disability would prevent him from obtaining 
or keeping gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

6.  If any benefit for which a sufficient 
substantive appeal has been submitted 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


